DETAILED ACTION
Claims 1-10 are pending in the application and claims 1-10 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process. The limitations that regarding ongoing transactions with dialog boxes covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims are rejected for depending off independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10 are/is rejected under 35 U.S.C. 103 as being unpatentable over Terashita US2012/0127523 in view of Sepulveda et al. US2018/0032203 in view of Bryant et al. US2014/0372285
Regarding claim 1, Terashita teaches: receive a user input requesting to exit a user session with the remote database; 
in response to receiving the user input, determine whether there is at least one outstanding request for the user session; (Terashita see paragraph 0060 user to selected target printer for printing where user selected printing reads on outstanding request)
in response to determining that there is at least one outstanding request for the user session, 
display a first dialog including a message informing a user to wait while the at least one outstanding request is being fulfilled; (Terashita see paragraph 0070-0072 fig 5 when print data has not been sent during printing, dialog box is shown for option to wait for continuing to send request to target printer. Dialog box reads on dialog with message, option to continue waiting reads on informing user to wait while request is being fulfilled and the dialog box showing up when data is not received reads on in response to determining)
after a predetermined wait time has expired, determine whether the at least one outstanding request has been fulfilled; and 
in response to determining that the at least one outstanding request has not been fulfilled, (Tershita see paragraph 0077 data is still not received after end of predetermined time period)
Terashita does not distinctly disclose: at least one electronic processor communicatively coupled to the remote database and configured to
with the remote database;
perform a request fulfillment check on the at least one outstanding request; and 
display a second dialog, the second dialog including a message based on the request fulfillment check informing the user of the at least one outstanding request and including a control for exiting the user session without waiting for the at least one outstanding request to be fulfilled.  
However, Sepulveda teaches: at least one electronic processor communicatively coupled configured to (Sepulveda see paragraph 0268 CPU and memory with instructions to process data)
perform a request fulfillment check on the at least one outstanding request; and (Sepulveda see paragraph 0393 new email window in response to composition affordance where the email reads on outstanding request)
display a second dialog, the second dialog including a message based on the request fulfillment check informing the user of the at least one outstanding request and including a control for exiting the user session without waiting for the at least one outstanding request to be fulfilled.  (Sepulveda see paragraph 0405 0406 fig 8G in response to exit affordance dialog box is displayed as an alert for exit confirmation with certain options such as “don’t save”. Dialog box reds on second dialog with message, exit confirmation and “don’t save” reads on control to exit session without request being fulfilled)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of print dialog boxes as taught by Terashita to include a method of save and don’t save dialog boxes taught by Sepulveda for the predictable result of efficiently processing requests.
Further, the combination of Terashita and Sepulveda does not appear to distinctly disclose: remote database
with the remote database;
However, Bryant teaches: remote database
with the remote database; (Bryant see paragraph 0020 0021 device to communicate through network with event database such that event database includes a remote device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of print dialog boxes as taught by Terashita as modified to include calculating event transaction times and remote database as taught by Bryant for the predictable result of more efficiently processing events and requests. 
	
	Regarding claim 8, Terashita as modified further teaches: wherein at least one electronic processor is configured to perform the request fulfillment check by determining an estimated time to fulfill the at least one outstanding request based on telemetry data for the user session.  (Bryant see paragraph 0026 0058 calculations on time it takes to complete events and transactions based on attributes and event information)
	
	Regarding claim 9, Terashita as modified further teaches: wherein the telemetry data is at least one selected from a group consisting of a duration for a recently-fulfilled request for the user session and an average duration of two or more fulfilled requests for the user session. (Bryant see paragraph 0029 average time it takes to complete various events)

Regarding claim 10, Terashita as modified further teaches: wherein at least one electronic processor is further configured to transmit to a second application accessing the remote database at least one selected from the group consisting of the telemetry data and the estimated time. (Bryant see paragraph 0020 0021 0026 0058 device to communicate through network with event database such that event database includes a remote device, calculating time to complete events ant transactions based on attributes and event information to identify transaction times as applications and how to develop and adjust application)

Claim(s) 2 are/is rejected under 35 U.S.C. 103 as being unpatentable over Terashita US2012/0127523 in view of Sepulveda et al. US2018/0032203 in view of Bryant et al. US2014/0372285 and in further view of Luchangco et al. US2007/0198518
	Regarding claim 2, Terashita as modified does not teach: wherein the at least one outstanding request includes at least one selected from a group consisting of an uncommitted data entry and an unsynchronized data entry
	However, Luchangco teaches: wherein the at least one outstanding request includes at least one selected from a group consisting of an uncommitted data entry and an unsynchronized data entry. (Luchangco see paragraph 0069 transaction invoking unsynchronized method to discard changes and have uncommitted modifications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of print dialog boxes as taught by Terashita as modified to include uncommitted transactions as taught by Luchangco for the predictable result of more efficiently processing events and requests. 

Claim(s) 3 are/is rejected under 35 U.S.C. 103 as being unpatentable over Terashita US2012/0127523 in view of Sepulveda et al. US2018/0032203 in view of Bryant et al. US2014/0372285 and in further view of Moshal US2015/0178757
	Regarding claim 3, Terashita does not teach: when the at least one outstanding request includes at least one uncommitted data entry, determine whether the at least one uncommitted data entry is valid; and 
in response to determining that the at least one uncommitted data entry is not valid, 
graphically mark the uncommitted data entry, and 
display an invalid data dialog
	However, Moshal teaches: when the at least one outstanding request includes at least one uncommitted data entry, determine whether the at least one uncommitted data entry is valid; and 
in response to determining that the at least one uncommitted data entry is not valid, 
graphically mark the uncommitted data entry, and 
display an invalid data dialog (Moshal see paragraph 0068 data form incomplete or not validated then transmit error message to display that one or more entries are invalid)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of print dialog boxes as taught by Terashita as modified to include displaying invalid entries as taught by Moshal for the predictable result of more efficiently processing events and requests. 

Claim(s) 4 are/is rejected under 35 U.S.C. 103 as being unpatentable over Terashita US2012/0127523 in view of Sepulveda et al. US2018/0032203 in view of Bryant et al. US2014/0372285 and in further view of Eckert US2019/0065243
	Regarding claim 4, Terashita does not teach: wherein the at least one electronic processor is configured to perform the request fulfillment check by determining at least one selected from a group consisting of a request type for the at least one outstanding request and a criticality for the at least one outstanding request
	However, Eckert teaches: wherein the at least one electronic processor is configured to perform the request fulfillment check by determining at least one selected from a group consisting of a request type for the at least one outstanding request and a criticality for the at least one outstanding request. (Eckert see paragraphs 0038-0042 check request queue for priority and type)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of print dialog boxes as taught by Terashita as modified to include checking request queue as taught by Eckert for the predictable result of more efficiently processing events and requests. 

Claim(s) 5 are/is rejected under 35 U.S.C. 103 as being unpatentable over Terashita US2012/0127523 in view of Sepulveda et al. US2018/0032203 in view of Bryant et al. US2014/0372285 and in further view of Studnitzer et al. US2017/0193602
Regarding claim 5, Terashita does not teach: wherein the at least one electronic processor is configured to perform the request fulfillment check by, when the at least one outstanding request includes a plurality of outstanding requests, determining whether any of the plurality of outstanding requests is conditionally chained to the success of another of the plurality of outstanding requests
	However, Studnitzer teaches: wherein the at least one electronic processor is configured to perform the request fulfillment check by, when the at least one outstanding request includes a plurality of outstanding requests, determining whether any of the plurality of outstanding requests is conditionally chained to the success of another of the plurality of outstanding requests. (Studnitzer see paragraph 0016 request to have multiple conditional orders such that multiple orders to be executed based on multiple orders being completely satisfied)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of print dialog boxes as taught by Terashita as modified to include conditional requests as taught by Studnitzer for the predictable result of more efficiently processing events and requests. 

Claim(s) 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Terashita US2012/0127523 in view of Sepulveda et al. US2018/0032203 in view of Bryant et al. US2014/0372285 and in further view of Aue US2015/0364190
Regarding claim 6, Terashita does not teach: wherein the at least one electronic processor is configured to perform the request fulfillment check by determining a data loss risk level for the user session based on the at least one outstanding request
	However, Aue teaches: wherein the at least one electronic processor is configured to perform the request fulfillment check by determining a data loss risk level for the user session based on the at least one outstanding request. (Aue see paragraph 0014 check to determine if there is an increase risk of data loss)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of print dialog boxes as taught by Terashita as modified to include determine data loss risk as taught by Aue for the predictable result of more efficiently processing events and requests. 

Claim(s) 7 are/is rejected under 35 U.S.C. 103 as being unpatentable over Terashita US2012/0127523 in view of Sepulveda et al. US2018/0032203 in view of Bryant et al. US2014/0372285 and in further view of Larson et al. US2004/0210362
Regarding claim 7, Terashita does not teach: wherein the at least one electronic processor is configured to determine the data loss risk level based on at least one selected from a group consisting of requested schema changes to the remote database, a quantity of conditionally chained outstanding requests, and an estimated time to fulfill the at least one outstanding request.
	However, Larson teaches: wherein the at least one electronic processor is configured to determine the data loss risk level based on at least one selected from a group consisting of requested schema changes to the remote database, a quantity of conditionally chained outstanding requests, and an estimated time to fulfill the at least one outstanding request. (Larson see paragraph 0010 time consuming process for reinstallation risks data loss)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of print dialog boxes as taught by Terashita as modified to include determining data loss as taught by Larson for the predictable result of more efficiently processing events and requests. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153